Orders of disposition, Family Court, New York County (Helen C. Sturm, J.), entered on or about December 15, 2003, insofar as appealed from, placing the subject children in foster care based upon fact-finding determinations of abuse and derivative abuse, unanimously affirmed, without costs.
The finding of abuse as to the older child is supported by a *308preponderance of the evidence showing a substantial risk of physical injury due to respondent’s infliction of excessive corporeal punishment, and a protracted impairment of emotional health due to witnessing an incident of domestic violence (Family Ct Act § 1012 [e]; § 1046 [b] [i]). The older child’s out-of-court statements were sufficiently corroborated by, inter alia, the personal observations of a child protective specialist and the child’s medical records (see Matter of Yvelize T., 302 AD2d 242 [2003]). The finding of derivative abuse as to the younger child was proper under the circumstances (see Matter of Jason G., 3 AD3d 340 [2004], lv denied 2 NY3d 702 [2004]; Matter of Quincy Y., 276 AD2d 419 [2000]). Concur—Buckley, P.J, Saxe, Friedman, Williams and Malone, JJ.